Case: 21-10298      Document: 00515939268         Page: 1     Date Filed: 07/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 21-10298                              July 15, 2021
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Eric Dion Warren,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 5:19-CR-76-1


   Before Elrod, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Eric Deon
   Warren has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Warren has filed a response. We have reviewed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10298     Document: 00515939268          Page: 2   Date Filed: 07/15/2021




                                   No. 21-10298


   counsel’s brief and the relevant portions of the record reflected therein, as
   well as Warren’s response. We concur with counsel’s assessment that the
   appeal presents no nonfrivolous issue for appellate review. Accordingly,
   counsel’s motion for leave to withdraw is GRANTED, counsel is excused
   from further responsibilities herein, and the appeal is DISMISSED. See
   5th Cir. R. 42.2.




                                        2